 MEDIAONE OF GREATER FLORIDA, INC. 277Mediaone of Greater Florida, Inc., an affiliate of AT&T Broadband LLC and International Brotherhood of Electrical Workers Local Union No. 177, AFLŒCIO.  Case 12ŒCAŒ21220  September 19, 2003 DECISION AND ORDER BY CHAIRMAN BATTISTA AND MEMBERS SCHAUMBER AND WALSH On July 11, 2002, Administrative Law Judge George Carson II issued the attached decision.  The Respondent and the General Counsel each filed exceptions and a supporting brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel.  The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings, and conclusions as modified and to adopt the recommended Order as modi-fied below.   The complaint alleges that three provisions in the Re-spondent™s employee handbook violate the National La-bor Relations Act: (1) a provision limiting employees™ access to the Respondent™s property; (2) a provision lim-iting employees™ solicitation of other employees; and (3) a provision prohibiting employees from disclosing pro-prietary information outside the Company.  The General Counsel alleges that the mere maintenance of each rule violates Section 8(a)(1) of the Act because it would rea-sonably tend to chill employees in the exercise of their Section 7 rights.   The judge found that the handbook provision prohibit-ing employees from ﬁentering company property after hours without authorizationﬂ violates Section 8(a)(1) of the Act under Tri-County Medical Center, 222 NLRB 1089 (1976).  The judge also found that the Respondent operated around the clock, and there are no exceptions to that finding.1  Thus, the rule operates to forbid employees to come onto the property after their shifts have ended but while the Respondent is operating.  Under Tri-County, supra, the Respondent could not lawfully bar off-duty employees from coming onto the exterior of the property, absent some business justification.  There is no justification shown here.  Accordingly, the rule is unlaw-ful.2  The judge also found that the provision limiting em-ployees™ solicitation of other employees violates Section                                                            1 The Respondent™s brief makes a reference to the issue, but the Re-spondent has filed no exceptions regarding it. 2 In the absence of a challenge to Tri-County, Chairman Battista and Member Schaumber accept it as current Board law.   8(a)(1).  For the reasons stated in section I below, we reverse the judge and dismiss this allegation.   The judge further found that the provision prohibiting disclosure of proprietary information outside the Com-pany does not violate Section 8(a)(1).  We agree with the judge and dismiss this allegation.  Our reasons for so finding are set forth in section II below.   I. NONSOLICITATION RULE A section of the handbook is entitled ﬁDoing What™s Right: Business Integrity and Ethics Policies.ﬂ  That sec-tion begins with a title page on page 43 and continues for approximately 35 pages.  There is a two-page table of contents for that section entitled, ﬁBusiness Integrity and Ethics Policies At a Glance.ﬂ  In the ﬁAt a Glanceﬂ sec-tion, each policy is briefly paraphrased and the page number where the full policy can be found is listed.  One of the policies paraphrased in the ﬁAt a Glanceﬂ section (on page 45) involves employee solicitation.  That entry reads as follows:  Non-Solicitation . . . . . . . . . . . . . . . 69 You may not solicit employees on company property. (Bold in original)  On page 69 of the handbook, the pertinent portion of the full policy appears as follows: Non-Solicitation The company firmly believes that to help employees do their jobs effectively, they shouldn™t be disturbed or disrupted by solicitors as they perform their duties.  You may not solicit another employee in work areas during work time.  The judge found the provision on page 69 to be pre-sumptively lawful.  Nevertheless, he found the two pro-visions together to be unlawful because the material on page 45 too broadly prohibits solicitation during non-working time, the provision on page 69 does not retract the material on page 45, and there is no basis for em-ployees to infer that solicitation is permitted during non-working time.  The Respondent excepts, arguing, inter alia, that it is not reasonable for an employee to ignore the full explanation of the policy on page 69 or to rely on the table of contents on page 45 as if it were a substan-tive provision.  For the reasons stated below, we agree with the Respondent and reverse the judge. The parties do not dispute that the provision on page 69, by itself, is valid on its face.  See Our Way, Inc., 268 NLRB 394 (1983).  The valid rule fully set forth on page 69 is more comprehensive than the material on page 45, which, by contrast, consists of only a subject, a one-sentence summary, and a reference to the full rule on 340 NLRB No. 39  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 278 page 69.  The material on page 45 is just one of many 
entries in that section that refer to other pages of the 
handbook for fuller explanation of the policies.  
In these circumstances, we find that employees would 
reasonably believe that the Respondent™s nonsolicitation 

rule was that set forth on page 69, and would not rea-
sonably rely on the page 45 material as representing the 
Respondent™s solicitation policy.  The material on page 
45 is clearly not a full explication of the rule.  Rather, it 
is obviously a shorthand summary of the rule, and the 

employees would not be confused by it.  In our view, a 
reasonable employee would r
eadily disregard the mate-
rial on page 45 to the extent it conflicted with the fuller 
explanation of the policy on page 69.  While we agree 
with our dissenting colleague that the material on page 
45 would be, by itself, overbroad,
3 that material cannot 
be read in isolation, particularly in light of the fact that it 

directs the reader to page 
69 where the actual policy is 
set forth in detail.  Contrary
 to our dissenting colleague, 
we find that employees would clearly understand that the 
valid rule on page 69 is the Respondent™s sole solicita-
tion policy and the material on page 45 is merely an in-
complete and shorthand reference to the complete policy 
found later in the handbook.
4  We therefore reverse the 
judge and dismiss this allegation.  
II.  NONDISCLOSURE RULE 
The Respondent™s handbook at page 74 sets forth the 
following rule concerning the disclosure of proprietary 
information: 
 Proprietary Information 
You™re responsible for the appropriate use and protec-
tion of company and third party proprietary informa-
tion, including 
information assets 
and intellectual 
property.
  Information is any form (printed, electronic 
                                                          
 3 J.C. Penney Co
., 266 NLRB 1223, 1224 (1983) (restrictions on 
ﬁsolicitation in nonworking areas during nonworking time are presump-
tively invalidﬂ). 4 Our dissenting colleague avers that the presence of two different 
rules in the handbook creates an ambiguity that must be resolved 

against the Respondent as the drafter of the handbook.  We see no 
ambiguity.  This is not a case in which there are two conflicting rules 
that do not effectively cure one another.  Here, it is clear that there is 
only one rule, the provision on p. 69, 
and it does not violate the Act.  
Thus, 
Olathe Healthcare Center, 314 NLRB 54, 58 (1994), relied on by 
our dissenting colleague, is distinguish
able.  In that case, there were 
two substantive rules in the handbook and the Board considered, but 
rejected, the respondent™s argument that an unlawful rule was cured by 
the presence of a lawful rule.  Here, 
by contrast, the provision on p. 69 
is the only substantive nonsolicitation rule, and there would be no con-
fusion in the minds of employees as to what the Respondent™s policy 

was.  Because the material on p. 45 cannot reasonably be read to be a 
rule at all, employees here, unlike those in 
Olathe, would not be con-
fused by the presence of two conflicting rules. 
or inherent knowledge) of company or third party pro-
prietary information.  Intellectual property includes, but 
is not limited to: 
 business plans 
 technological research and development 
 product documentation, marketing plans and 
pricing information  
 copyrighted works such as music, written 
documents (magazines, trade journals, news-
papers, etc.), audiovisual productions, brand 
names and the legal rights to protect such 
property (for example, patents, trademarks, 

copyrights) 
 trade secrets and non-public information 
 customer and employee information, includ-

ing organizational charts and databases 
 financial information 
 patents, copyrights, trademarks, service 
marks, trade names and goodwill.  
While it™s not improper for you to use proprietary in-
formation in the general course of doing business, you 
must safeguard it against loss, damage, misuse, theft, 
fraud, sale, disclosure or improper disposal.  Always 
store proprietary information in a safe place. 
You may not use or access the proprietary information 
of the company or others for personal purposes or dis-
close non-public information outside the company.  
Doing so could hurt the company, competitively or fi-
nancially. . . . 
(Bold and italics in original.) 
 The General Counsel contends that this rule violates 
Section 8(a)(1) because the provision prohibiting disclo-
sure of ﬁemployee information, including organizational 
charts and databasesﬂ can reasonably be read by employ-
ees to prohibit discussion among employees about their 
wages, hours, or working conditions and to forbid disclo-
sure of such information to unions.  The General Counsel 
maintains that this rule would tend to chill employees in 
the exercise of their Section 7 rights.   
The judge dismissed this allegation, finding that this 
provision would not tend to chill employees in their ex-

ercise of Section 7 rights be
cause it cannot reasonably be 
read to prohibit disclosure of employees™ wages, hours, 
or working conditions.  He found it to be reasonably read 
as prohibiting only disclosure of the Respondent™s in-
formation assets and intellectual property, which is pri-
vate business information that the Respondent has a right 
to protect.   
 MEDIAONE OF GREATER FLORIDA, INC. 279We agree with the judge.  
Accordingly, we shall dis-
miss this allegation of the complaint. 
We agree with our dissenting colleague that discussion 
of wages is part of organizational activity and employers 
may not prohibit employees from discussing their own 
wages or attempting to determine what other employees 
are paid.
5  However, as we stated in 
Lafayette Park
, 326 
NLRB 824, 826 (1998), enfd. mem. 203 F.3d 52 (D.C. 
Cir. 1999), quoting 
Aroostook County Regional Oph-
thalmology Center v. NLRB
, 81 F.3d 209, 212 (D.C. Cir. 
1996), ﬁto concede this point
 lends nothing to the analy-
sis in this case, because the rule in question in no way 
precludes employees from conferring . . . with respect to 
matters directly pertaining 
to the employees™ terms and 
conditions of employment.ﬂ   
The handbook language here does not explicitly pro-
hibit the discussion or disclosure of wages, hours, work-
ing conditions, or any other terms and conditions of em-
ployment, nor does it forbid conduct that clearly impli-
cates Section 7 rights.  See 
Super K-Mart
, 330 NLRB 263 
(1999).  Further, contrary to our dissenting colleague, we 
do not believe that employees would reasonably read this 
rule as prohibiting discussion of wages and working con-
ditions among employees or with a union.  Although the 
phrase ﬁcustomer and employee information, including 
organizational charts and databasesﬂ is not specifically 
defined in the rule, it appears within the larger provision 
prohibiting disclosure of ﬁproprietary information, includ-
ing 
information assets
 and intellectual property
ﬂ and is 
listed as an example of ﬁint
ellectual property.ﬂ  Other 
examples include ﬁbusiness plans,ﬂ ﬁmarketing plans,ﬂ 
ﬁtrade secrets,ﬂ ﬁfinancial 
information,ﬂ ﬁpatents,ﬂ and 
ﬁcopyrights.ﬂ  Thus, we find, contrary to our dissenting 

colleague, that employees, reading the rule as a whole, 
would reasonably understand that it was designed to pro-
tect the confidentiality of the Respondent™s proprietary 
business information rather than to prohibit discussion of 
employee wages.
6  ﬁClearly, businesses have a substantial 
and legitimate interest in maintaining the confidentiality 
of proprietary information.ﬂ  
Lafayette Park
, supra, 326 
NLRB at 826 (employer rule 
prohibiting ﬁdivulging Ho-
tel-private information to employees or other individuals 

or entities that are no
t authorized to r
eceive that informa-
tionﬂ found lawful
); Super K-Mart
, supra, 330 NLRB at 
                                                          
                                                           
5 See, e.g., 
International Business Machines
, 265 NLRB 638 (1982); 
Pontiac Osteopathic Hospital
, 284 NLRB 442, 465 (1987); 
Waco, Inc.
, 273 NLRB 746, 747Œ748 (1984). 
6 Chairman Battista and Member Schaumber accept the proposition 
that a handbook provision is unlawful if it expressly restricts Sec. 7 
activity.  However, they do not necessarily accept the proposition that a 
provision is unlawful simply because it could be interpreted in an 
unlawful way, absent evidence that 
the provision has in fact been so 
interpreted and applied. 263, 264 (employer rule stating that ﬁCompany business 
and documents are confidentialﬂ
 and ﬁdisclosure of such 
information is prohibitedﬂ found lawful).
7  In addition, the Respondent has not by any other ac-
tions led employees to believe that the nondisclosure 
provision restricts employees™ Section 7 activity.  Thus, 
there is no evidence that th
e Respondent has enforced the 
rule against employees for engaging in such activity, that 
the Respondent promulgated the rule in response to un-
ion or protected activity, or even that the Respondent 

exhibited antiunion animus.  See 
Lafayette Park Hotel
, supra, 326 NLRB at 826 (relying in part on the absence 
of such evidence to find that
 an employer rule did not 
violate Sec. 8(a)(1)).   
In these circumstances, we find that this provision 
would be understood by employees as protecting from 
disclosure only the Respondent™s proprietary private 
business information and would not reasonably be con-
strued as restricting discussion or disclosure of employ-
ees™ own terms and conditions of employment.  Accord-
ingly, we adopt the judge™s finding that the General 

Counsel has not met his burden of showing that the 
maintenance of this provision would reasonably tend to 
chill employees in the exercise of their Section 7 rights.  
Accordingly, we dismiss this allegation.   
AMENDED CONCLUSION OF LAW 
By promulgating and maintaining an unlawfully broad 
rule prohibiting employee access to ﬁcompany property 
after hours without authorization,ﬂ the Respondent has 
engaged in an unfair labor practice affecting commerce 
within the meaning of Secti
on 8(a)(1) and Section 2(6) 
and (7) of the Act.  
AMENDED REMEDY 
Having found that the Respondent engaged in an un-
fair labor practice, we shall order it to cease and desist 
therefrom and to take certai
n affirmative action to effec-
tuate the purposes and policies of the Act.   
Having promulgated and maintained an unlawfully 
broad rule prohibiting off-duty employees from entering 
ﬁcompany property after hours without authorization,ﬂ 
 7 In support of his finding that 
the employees would reasonably con-
strue this provision to restrict di
scussion about wages, our dissenting 
colleague relies, inter alia, on University Medical Center, 335 NLRB 
1318, 1322 (2001), enf. denied in pertinent part 335 F.3d 1079 (D.C. 
Cir. 2003).  However, that case is factually distinguishable.  The rule in 
issue there consisted of a one-sentence prohibition on the disclosure of 
ﬁconfidential information concerning patients or employees,ﬂ and 
lacked any examples clarifying that the rule was limited to protecting 
the confidentiality of the respondent™s
 proprietary information.  More-
over, we note that in denying enforcem
ent in that case, the D.C. Circuit 
found that a reasonable employee woul
d not believe that a prohibition 
against disclosure of 
confidential employee information ﬁwould prevent 
him from saying anything about hi
mself or his own employment.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 280 the Respondent must rescind that rule insofar as it pro-
hibits access to property ot
her than company buildings 
and working areas, remove it from its employee hand-
book, and advise the employees in writing that the rule is 
no longer being maintained. 
The Respondent will also be ordered to post an appro-
priate notice to employees. 
ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge as 
modified below and orders that the Respondent, Me-
diaone of Greater Florida, Inc., an affiliate of AT&T 
Broadband LLC, Jacksonville, Florida, its officers, 
agents, successors, and assigns, shall take the action set 
forth in the Order as modified. 
1. Substitute the following for paragraph 2(a). 
ﬁ(a) Rescind the rule prohibiting off-duty employees 
from entering ﬁcompany property after hours without 
authorization,ﬂ insofar as it 
prohibits access to property 
other than company buildings and working areas, remove 
it from its employee handbook, and advise the employees 

in writing that the rule is no longer being maintained.ﬂ 
2. Delete paragraphs 1(b) and 2(b) and reletter the sub-
sequent paragraphs. 
3. Substitute the attached notice for that of the admin-
istrative law judge. 
MEMBER WALSH, dissenting in part.  
I agree with my colleague
s that the judge properly 
found that the Respondent™s handbook rule denying em-
ployees™ access to ﬁcompany property after hours with-
out authorizationﬂ violates Section 8(a)(1).  However, 
contrary to my colleagues, I would also find that the non-
solicitation and nondisclosure provisions of the Respon-
dent™s handbook violate Section 8(a)(1) of the Act.  In 

my view, all of these rules 
are unlawful because they 
have the reasonable tendency to chill the employees in 

the exercise of their Section 7 rights.  Lafayette Park
 Hotel, 326 NLRB 824, 825 (1998), enfd. mem. 203 F.3d 
52 (D.C. Cir. 1999). 
Nonsolicitation Rule 
Standing alone, the nonsolicitation provision on page 
69 of the employee handbook, which states, in pertinent 

part, that employees ﬁmay not solicit another employee in 
work areas during work time,ﬂ would be presumptively 
lawful.  However, that provision does not stand alone.  
Rather, it must be read alon
g with the clearly overbroad provision on page 45 of the handbook stating, ﬁYou may 
not solicit employees on Company property.ﬂ
1  I find, 
contrary to my colleagues, that the presence of both of 
these provisions together in the employee handbook 
would tend to chill the employees in the exercise of their 
Section 7 rights.  Accordingly, I find that the maintenance 
of these rules violates Section 8(a)(1) of the Act. 
My colleagues agree that the provision on page 45 is 
overbroad.  However, they fi
nd that because that provi-
sion appears in a table of contents section of the hand-
book entitled, ﬁBusiness Integrity and Ethics Policies At 
a Glance,ﬂ it is not a rule in itself, and therefore it would 
not chill employees in the exercise of their Section 7 
rights.  In their view, the provision on page 45 can only 
be read as a shorthand su
mmary of the Respondent™s 
lawful rule that appears on page 69.  Thus, my colleagues 
claim that employees would 
readily understand that the 
page 45 provision was an inco
mplete and inaccurate re-
flection of the Respondent™s solicitation policy and the 
employees would therefore feel
 free to disregard it.  I 
disagree.   
I cannot agree with my colleagues™ finding that em-
ployees would understand that the ﬁAt a Glanceﬂ section 
on pages 44 and 45 of the handbook is devoid of mean-
ing and can be ignored.  I find that reasonable employees 
would not so easily disregard the language set forth in a 
handbook intended to guide their behavior.  Those pages 
contain language purporting 
to summarize the Respon-
dent™s policies, and there is nothing in the handbook in-
forming employees that the 
summaries appearing in the 
ﬁAt a Glanceﬂ section may be incomplete or inaccurate 
and that they do not in themselves reflect company pol-
icy.  Absent such a disclaimer, employees may reasona-
bly rely on those summaries and believe that they reflect 
company policy.  Unlike my colleagues, I do not believe 
that employees would necessar
ily recognize the language 
on page 45 as incomplete or inaccurate material that may 
be disregarded with impunity.   
In my view, the presence 
in the handbook of two dif-
ferent versions of the Respondent™s nonsolicitation pol-

icy, one lawful and one unlawful, creates an ambiguity 
that must be resolved ag
ainst the Resp
ondent as the 
drafter of the handbook.  See 
Lafayette Park Hotel
, su-
pra, 326 NLRB at 828.  I believe that such an ambiguity 
would tend to chill the employees™ exercise of protected 
activity because reasonable and cautious employees 
would be guided by the broader language and would re-

strict their Section 7 activities in order to be certain not 
to run afoul of the Respondent
™s policies.  Therefore, I 
find that the nonsolicitation provisions in the Respon-
                                                          
 1 J.C. Penney Co
., 266 NLRB 1223, 1224 (1983) (restrictions on ﬁso-
licitation in nonworking areas during nonworking time are presump-
tively invalidﬂ).  MEDIAONE OF GREATER FLORIDA, INC. 281dent™s handbook reasonably tend to chill employees™ 
Section 7 rights and the maintenance of those provisions 
thus violates Section 8(a)(1).  See, e.g., 
Olathe Health-
care Center, 314 NLRB 54, 58 (1994) (unlawful solicita-
tion rule in handbook not cured by presence in handbook 
of a different lawful solicitation rule).   
II. NONDISCLOSURE RULE 
The Respondent™s handbook prohibits the disclosure 
ﬁoutside the companyﬂ of ﬁemployee information, in-
cluding organizational charts and databases.ﬂ  My col-
leagues see nothing unlawful about this provision, find-
ing that it does not implicate employees™ Section 7 rights.  
Contrary to my colleagues, I find that the maintenance of 
this provision violates Section 8(a)(1). 
It is well established that discussion of wages, benefits, 
and working conditions is an important part of organiza-
tional and other concerted activity.
2  Although employers 
may have a substantial and legitimate interest in limiting 
or prohibiting discussion about some aspects of their 
affairs, they may not prohibit employees from discussing 
their own wages and working conditions or attempting to 

ascertain the wages of other employees.
3  The Respon-
dent™s confidentiality rule is overbroad because it is not 

crafted so that employees wo
uld understand that they are 
not prohibited from compiling wage information on their 
own or discussing their working conditions with others.  
The rule could reasonably be construed by employees to 
prohibit them from discussing information concerning 
terms and conditions of employment including wages, 
which they may reasonably perceive to be within the 
scope of the broad and undefined category, ﬁemployee 
information.ﬂ   
The Board has found similar rules prohibiting the dis-
closure of ﬁemployeeﬂ information to be unlawful.  See, 
e.g., Flamingo Hilton-Laughlin
, 330 NLRB 287, 288 fn. 
3, 291 (1999) (rule prohibiting revealing ﬁconfidential 

information regarding our customers, fellow employees, 
or Hotel businessﬂ found unlawful); 
University Medical 
Center
, 335 NLRB 1318, 1322 (2001), enf. denied in 
pertinent part 335 F.3d 1079 (D.C. Cir. 2003) (rule pro-
hibiting ﬁrelease or disclosure of confidential information 
concerning patients or employeesﬂ found unlawful); 
IRIS 
USA, Inc.
, 336 NLRB 1013, 1014, 1016 (2001) (rule 
prohibiting the disclosure of 
trade secrets or confidential 
information, ﬁwhether about 
[the company], its custom-
ers, suppliers, or employeesﬂ found unlawful.).   
My colleagues rely on 
Super K-Mart, 330 NLRB 263, 
266 (1999), and 
Lafayette Park Hotel
, supra, in support 
                                                          
                                                           
2 See, e.g., 
International Business Machines
, 265 NLRB 638 (1982). 
3 Pontiac Osteopathic Hospital
, 284 NLRB 442, 465 (1987); 
Waco, 
Inc.
, 273 NLRB 746, 747Œ748 (1984). 
of their finding that the rule here cannot be reasonably 
construed to implicate Section 7 rights.  First, I note that 
I agree with the dissents in both of those cases.  Second, I 
find that those cases are distin
guishable on their facts.  In 
neither of those cases did the rule explicitly prohibit the 
disclosure of ﬁemployeeﬂ information.  Here, where the 
rule explicitly forbids the disclosure of ﬁemployeeﬂ in-
formation, it is reasonable fo
r the employees to be uncer-
tain about which employee information can be disclosed 
and which cannot.  This, I find, is the essence of ﬁchill-
ing.ﬂ
4  Thus, as stated by Member Liebman in her dissent 
in 
Super K-Mart
, supra, 330 NLRB at 266,  
Confronted with this rule, employees, contemplating 
discussion of wage and benefit or other information 
obtained from the Respondent concerning terms and 
conditions of employment, would have to choose be-
tween discussing the information, and risking disci-
pline, or foregoing the discussion and giving up a right 
protected by the Act.  The Act prohibits an employer 
from forcing employees to make that choice.  Either 
way, their Section 7 rights 
are infringed, for the threat 
of discipline obviously interferes with, restrains, and 
coerces employees in the exercise of a protected right. 
In sum, in light of the rule™s ambiguity, which must be 
construed against the Respondent, employees may rea-
sonably believe that protected Section 7 activity is pro-
hibited by this rule.  Accordingly, I find that the presence 
of this rule in the employ
ee handbook would reasonably 
tend to chill employees in the exercise of their Section 7 

rights.  Therefore, I conclude, contrary to my colleagues, 

that its maintenance violates Section 8(a)(1) of the Act.  
APPENDIX 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
National Labor Relations Board 
An Agency of the Unite
d States Government 
 The National Labor Relations Board has found that we vio-
lated Federal labor law and has ordered us to post and obey 
this notice. 
FEDERAL LAW GIVES YOU THE RIGHT TO 
Form, join, or assist a union 
Choose representatives to bargain with us on 
your behalf 
 4 My colleagues opine that the rule would not reasonably be con-
strued as restricting employees™ di
scussions about their own wages and 
working conditions because it appears 
within the larger provision pro-
hibiting disclosure of ﬁproprietary 
informationﬂ such as ﬁinformation 
assets and intellectual
 property.ﬂ  The location of the provision is 
insufficient, in my view, to eliminat
e the ambiguity as to the reach of 
this rule.  As set forth above, I would construe the ambiguity against 
the Respondent as the drafter of the rule. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 282 Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT promulgate or maintain rules prohibit-
ing you from entering company property after hours 
without authorization to the extent that such rules apply 
to areas other than compan
y buildings and working ar-
eas.   WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act.   
WE WILL rescind our rule that prohibits you from en-
tering ﬁcompany property after hours without authoriza-
tionﬂ to the extent that the rule prohibits your presence in 
areas other than company bu
ildings and working areas, 
WE WILL remove that rule from our employee hand-
book, and WE WILL advise you in writing that the rule 
is no longer being maintained.  
MEDIAONE OF GREATER FLORIDA, INC. 
AN AFFILIATE OF AT&T BROADBAND 
LLC  
 Ananyo ﬁTitoﬂ Basu, Esq.
, for the General Counsel. 
Seth H. Borden and Eric P. Simon, Esqs.,
 for the Respondent. 
DECISION GEORGE CARSON II, Administrative Law Judge.  This 
case was submitted by stipulation dated May 16, filed on May 
23, 2002.  The charge, filed on December 5, 2000, was 
amended on February 15 and Nove
mber 28, 2001, and January 
30, 2002. The complaint issued on January 31, 2002.  The 
complaint alleges that the Respo
ndent violated Section 8(a)(1) 
of the National Labor Relations 
Act by promulgating and main-
taining certain rules relating 
to employee conduct.  The Re-
spondent™s answer denies any viol
ation of the Act.  I find that 
the Respondent™s rules relating to plant access and solicitation 
do violate the Act as alleged in the complaint. 
On the entire record, and after considering the briefs filed by 
the General Counsel and the Respondent, I make the following 
FINDINGS OF FACT 
I.  JURISDICTION 
The Respondent, Mediaone of Great
er Florida, an affiliate of 
AT&T Broadband LLC, a Florida corporation, is engaged in 
the provision of cable television, telephone, and internet service 
at various locations including the greater Jacksonville, Florida, 
area.  From those business operations, during the past 12 
months, the Respondent derived 
gross revenues in excess of 
$1,000,000.  In conducting its bus
iness, the Respondent adver-tised various national brand products.  The Respondent admits, 
and I find and conclude, that it
 is an employer engaged in 
commerce within the meaning of Section 2(2), (6), and (7) of 
the Act. 
The Respondent admits, and I fi
nd and conclude, that Inter-national Brotherhood of Electrical Workers Local 177, AFLŒ
CIO (the Union), is a labor orga
nization within the meaning of 
Section 2(5) of the Act. 
II.  ALLEGED UNFAIR LABOR PRACTICES 
A.  Introduction 
The parties have stipulated that, in January 2001, the Re-
spondent promulgated and since January 2001, ﬁhas maintained 

in force and effect an Employee Handbook . . . at all of Re-
spondent™s facilities in the Un
ited States.ﬂ  The handbook is 
designated as Exhibit 8. 
The complaint, in paragraph 4(a), (b), and (c), refers to three 
separate provisions of the employee handbook (the handbook), 
and alleges that, by maintainin
g those provisions, the Respon-
dent is ﬁinterfering with, restra
ining and coercing employees in 
the exercise of the rights guaranteed in Section 7 of the Act.ﬂ 
There is no evidence that any of the provisions alleged in the 
complaint were promulgated in 
response to employee organiza-
tional activity nor is there any ev
idence of enforcement of the 
rules.  Nevertheless, ﬁ[w]here the rules are likely to have a 
chilling effect on Section 7 right
s, the Board may conclude that 
their maintenance is an unfair labor practice, even absent evi-

dence of enforcement.  
Lafayette Park Hotel
, 326 NLRB 824, 
825 (1998). B.  Facts, Contentions, and Findings 
1.  The no-access rule 
Subparagraph 4(a) of the complaint alleges that the Respon-
dent has violated the Act by maintaining a prohibition on ﬁen-
tering company property after hours without authorization.ﬂ  
The foregoing prohibition, appearing on page 21 of the hand-
book, is set out in a list of ﬁCategory One-Performance Issuesﬂ 
that include various other examples of prohibited conduct such 
as violating the smoking and tobacco use rule and reporting for 
work improperly dressed.  No additional explanation regarding 
the prohibition upon access is contained in the handbook. 
The applicable test for valid no-access rules is set forth in 
Tri-County Medical Center
, 222 NLRB 1089 (1976), which 
explains that a no-access rule 
concerning off-duty employees is 
valid only if it (1) limits access solely with respect to the inte-
rior of the plant and other working areas; (2) is clearly dissemi-
nated to all employees; and (3) 
applies to off-duty employees 
seeking access to the plant for any purpose and not just to those 
employees engaging in union activity, and that except where 
justified by business reasons, a 
rule which denies off-duty em-
ployees entry to parking lots, 
gates, and other outside nonwork-ing areas will be found invalid.  See also 
Timken Co.
, 331 
NLRB 744, 752 (2000); 
Eagle-Picher Industries
, 331 NLRB 
169, 175 (2000).  The stipulatio
n cites no ﬁbusiness reasonsﬂ justifying the rule. 
The Respondent notes that its rule does not prohibit employ-
ees from remaining after work or reporting early, and it argues 

that a reasonable interpretation of the rule means that access is 
prohibited when there is ﬁno 
active business being conducted on the premises,ﬂ that the rule ﬁmerely says that employees 
may not enter the Company™s premises in the middle of the 
night.ﬂ The stipulation does not establish that the facility is 
 MEDIAONE OF GREATER FLORIDA, INC. 283closed ﬁin the middle of the nightﬂ or that no employees report 
to work or leave work during that period.  The rule does not 
specify what constitutes ﬁafter hoursﬂ or whose hours are being 
referred to.  Although the stipulat
ion does not specify the shifts 
or reporting times of employees, the handbook, at page 30, 
refers to changes in ﬁregular shiftsﬂ and ﬁscheduled hoursﬂ in 
order to serve customers, language that assumes the existence of multiple shifts and fluctuating work schedules.  Thus, it 
would appear that some personnel are present throughout each 
24-hour period, even ﬁin the middle of the night,ﬂ to assure that 
there is no interruption in the cable television, telephone, and 
internet services that the Res
pondent provides.  Thus, a reason-
able employee would read the rule as a prohibition upon ﬁenter-
ing company property after [his or her] hours without authori-
zation.ﬂ  The rule, as written, restricts entry to all company 
property, not just buildings and 
work areas.  At best, the term 
ﬁafter hoursﬂ is ambiguous and ﬁany
 ambiguity in the rule must 
be construed against the Respondent as the promulgator of the 
rule.ﬂ  
Lafayette Park Hotel
, supra at 828. 
The rule, as written, prohibits employee access to all com-
pany property ﬁafter hours without authorization,ﬂ and it 
thereby unlawfully denies employees access, to ﬁparking lots, 
gates, and other outside nonworking areas.ﬂ  
Tri-County Medi-
cal Center
, supra.  The stipulation sets forth no business justifi-
cation for the unlawfully broad re
striction.  By maintaining an 
unlawfully broad no-access rule 
the Respondent has violated 
Section 8(a)(1) of the Act. 
2.  The no-solicitation rule 
Subparagraph 4(b) of the complaint alleges that the Respon-
dent has violated the Act by informing its employees: ﬁYou 
may not solicit employees on company property.ﬂ  The forego-
ing statement appears on page 45 of the handbook in an index 
titled ﬁBusiness Integrity and Ethics Policies at a Glance.ﬂ  The 
index includes over 20 entries that are listed alphabetically and 
include insider trading, nondiscrimination, no solicitation, and 
protecting company assets.  Under the index entry ﬁNon-
Solicitation,ﬂ which is in bold typeface, is a short statement in 
regular typeface stating: ﬁY
ou may not solicit employees on 
company property.ﬂ  Page 45 is an index.  The page reference 
for nonsolicitation is page 69.  
The rule set out on page 69, 
standing alone, is presumptively 
valid.  It prohibits solicitation 
by employees ﬁin work areas during work time.ﬂ  The rule ap-
pearing on page 69 is not alleged to violate the Act. 
The Respondent argues that it would not be reasonable for 
employees to read the prohibition upon solicitation on company 
property on page 45 and ﬁignore the 
full explanationﬂ as set out 
on page 69 and ﬁassumeﬂ that 
employees must conduct them-
selves by what they read ﬁfro
m the book™s table of contents.ﬂ  
Although the more extensive discussion on page 69 informs 
employees that they may not solicit their fellow employees ﬁin 
work areas during work time,ﬂ it does not retract the prohibition 
against solicitation on company property set out on page 45.  
Our Way, 268 NLRB 394 (1983), held that ﬁrules prohibiting 
solicitation during working time 
are presumptively lawful be-
cause such rules 
imply that solicitation is permitted during 
nonworking time, a term that re
fers to the employees™ own 
time.ﬂ  [Emphasis added.] 
 Thus, the rationale of 
Our Way is that employees may 
infer that conduct that is not prohibited is permitted.  In this case, there is no basis for an inference that 

solicitation is permitted on company property during nonwork-
ing time because the employees have already been informed on 
page 45 that there is to be no solicitation on company property.  
Rather than negating the prohibiti
on set out on page 45, the rule 
on page 69 emphasizes that there 
is to be no disruption of em-
ployees as they perform their duties.  Thus, the rule on page 69 
reinforces the prohibition set out on page 45.  That prohibition 
is all inclusive.  There is no statement in the rule on page 69 
that makes clear to employees that they may solicit their fellow 
employees on company property when not on work time. 
Maintenance of an unlawfull
y broad no-solicitation rule, even in the absence of evidence of enforcement, inhibits em-
ployees from engaging in otherw
ise protected organizational 
activity and violates the Act.  
Olathe Healthcare Center
, 314 
NLRB 54, 58 (1994).  The Responde
nt™s policies at no point 
make clear that employees are permitted to engage in solicita-

tion on company property during nonworking time.  By main-
taining an unlawfully broad no-solicitation rule prohibiting 
solicitation ﬁon company property,ﬂ the Respondent has vio-
lated the Act. 
3.  The nondisclosure rule 
Subparagraph 4(c) of the complaint alleges that the Com-
pany has prohibited employees from ﬁdiscuss[ing] and/or dis-
clos[ing] employee information,ﬂ citing pages 74 and 75 of the 
handbook.  The index, on page 45, 
includes a policy relating to 
ﬁProtecting Company Assets.ﬂ 
 At page 73, the handbook sets out this policy as it relates to protecting ﬁPhysical Property.ﬂ  
At pages 74 and 75, the handbook sets out the policy regarding 
ﬁProprietary Informationﬂ as follows: 
 You™re responsible for the appropriate use and protection of 
company and third party proprietary information, including 
information assets
 and intellectual property
.  [Emphasis in the 
original.]  Information is any form (printed, electronic or in-
herent knowledge) of company or third party proprietary in-
formation.  Intellectual property includes, but is not limited to: 
   business plans 
. . . .   trade secrets and non-public information 
  customer and employee information, including or-
ganization charts and databases 
  financial information 
  patents, copyrights, trademarks, service marks, trade 
names and goodwill 
 While it™s not improper for you to use proprietary information 
in the general course of doing business, you must safeguard it 
against loss, damage, misuse, thef
t, fraud, sale, disclosure or 
improper disposal.  Always store proprietary inform[ation] in 
a safe place. 
 You many not use or access the proprietary information of the 

company or others for personal purposes or disclose non-
public information outside the company . . . . 
 The complaint alleges a prohibition against ﬁdiscuss[ing] 
and/or disclos[ing] employee 
information.ﬂ  The provisions 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 284 appearing on pages 74 and 75 of
 the handbook at no point refer to discussion.  The prohibition 
against disclosure specifically 
relates to ﬁ
information assets and intellectual property,ﬂ pro-prietary information.  
The General Counsel, citing Flamingo 
Hilton-Laughlin, 330 NLRB 287 (1999), and 
University Medi-
cal Center, 335 NLRB 1318 (2001), argues that the Respondent 
has prohibited ﬁdisclosure of in
formation about employeesﬂ and 
that employees ﬁreasonably w
ould understandﬂ the provisions 
relating to disclosure to include information regarding their 
ﬁterms and condition of employme
nt.ﬂ  I disagree. Unlike the 
cases cited by the General Couns
el, and similar cases such as 
IRIS U.S.A., Inc.
, 336 NLRB 1013 (2001), the Respondent™s 
rule at no point uses the term ﬁc
onfidentialﬂ or refers to keeping 
information about employees confidential.  The policy herein 
relates to ﬁ
information assets and 
intellectual property
ﬂ of the 
Company, ﬁprivate business informationﬂ that the Company has 

every right to protect.  See 
Super K-Mart
, 330 NLRB 263, 264 
(1999).  The examples of intell
ectual property relating to em-
ployees that are given are ﬁpri
vate business information,ﬂ or-
ganization charts and databases.
  The General Counsel™s argu-
ment requires dissecting the pol
icy relating to protecting pro-
prietary information by lifting the term ﬁemployee informationﬂ 

from the entry that refers to 
ﬁcustomer and employee informa-
tion, including organization char
ts and databasesﬂ and coupling 
it with the term ﬁdisclosureﬂ whic
h is included in the affirma-
tive requirement that employees ﬁmust safeguard it [proprietary 
information] against loss, damage, misuse, theft, fraud, sale, 
disclosure or improper disposal.ﬂ  A reasonable reading of the 
foregoing policy makes clear that employees are obligated to 

protect the Respondent™s propr
ietary information from im-
proper disclosure.  They are not to sell or disclose private busi-
ness information such as customer lists or employee databases.  
The policy at no point refers to
 confidential employee informa-
tion or to wages, hours, or working conditions.  The rule does 
not relate to or curtail the right
 of employees to discuss matters 
relating to their wages, hours, 
or working conditions.  As in Super K-Mart, supra, ﬁemployees r
easonably would understand 
from the language of the . . . [foregoing] provision that it is 

designed to protect the Respondent
™s legitimate interest in 
maintaining the confidentiality of its private business informa-
tion, not to prohibit discussion
 of wages or working condi-tions.ﬂ  The rule herein ﬁdoes 
not implicate employee Section 7 
rights.ﬂ  Lafayette Park Hotel
, supra at 826.  I shall recommend that this allegati
on be dismissed. 
CONCLUSION OF LAW 
By maintaining an unlawfully broad rule prohibiting em-
ployee access to all company property ﬁafter hours without 

authorizationﬂ and by maintain
ing an unlawfully broad rule 
providing that employees ﬁmay
 not solicit employees on com-
pany propertyﬂ the Respondent has engaged in unfair labor 
practices affecting commerce within the meaning of Section 
8(a)(1) and Section 2(6)
 and (7) of the Act. 
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 
desist therefrom and to take certain affirmative action designed 

to effectuate the policies of the Act. 
The Respondent, having promulgated and maintained unlaw-
fully broad rules prohibiting o
ff-duty employees from entering 
company property without authorization and from prohibiting 

employees from ﬁsolicit[ing] employees on company property,ﬂ 
must rescind those rules insofar as they prohibit access to prop-
erty other than company buildings and working areas and pro-
hibit solicitation other than during working time. 
The Respondent will also be ordered to post an appropriate 
notice. 
On these findings of fact and conclusion of law and on the 
entire record, I issue the following recommended
1ORDER The Respondent, Mediaone of Great
er Florida, an affiliate of 
AT&T Broadband LLC, Jacksonville, Florida, its officers, 
agents, successors, and assigns, shall 
1.  Cease and desist from 
(a) Promulgating and maintainin
g a rule prohibiting employ-
ees from entering company property after hours without au-

thorization to the extent that the foregoing rule applies to areas 
other than company buildings and working areas. 
(b) Promulgating and maintaining a rule prohibiting employ-
ees from soliciting employees on company property. 
(c) In any like or related manner interfering with, restraining, 
or coercing employees in the exercise of the rights guaranteed 
them by Section 7 of the Act. 
2.  Take the following affirmative action necessary to effec-
tuate the policies of the Act. 
(a) Rescind the rule that prohi
bits employees from entering 
company property after hours without authorization to the ex-
tent that the rule prohibits their presence in areas other than 
company buildings and working areas. 
(b) Rescind the rule that prohibits employees from soliciting 
employees on company property. 
(c) Within 14 days after service by the Region, post at its fa-
cilities in Jacksonville, Florida, copies of the attached notice 
marked ﬁAppendix.ﬂ2  Copies of the notice, on forms provided 
by the Regional Director for Re
gion 12, after being signed by 
the Respondent™s authorized representative, shall be posted by 
the Respondent immediately on receipt and maintained for 60 
consecutive days in conspicuous places including all places 
where notices to employees are customarily posted.  Reason-
able steps shall be taken by th
e Respondent to ensure that the notices are not altered, defaced,
 or covered by any other mate-
rial.  In the event that, duri
ng the pendency of these proceed-
ings, the Respondent has gone out of business or closed the 
                                                          
 1 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
2 If this Order is enforced by a 
judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 MEDIAONE OF GREATER FLORIDA, INC. 285facility involved in these pr
oceedings, the Respondent shall 
duplicate and mail, at its own expe
nse, a copy of the notice to 
all current employees and former employees employed by the 
Respondent at any time since January 1, 2001. 
(d) Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 

Respondent has taken to comply 
IT IS FURTHER ORDERED that 
the complaint is dismissed 
insofar as it alleges 
violations of the Act not specifically found. 
  